Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response to the communication filed on August 03, 2021.
3.	According to Preliminary Amendment Claim 1 is cancelled and claims 2-21 have been newly added. 
4.	After a thorough search and examination of the present application and in light of prior art made of record claims 2-21 (renumbered as 1-20) are allowed.
Drawings
5.	The drawings filed on 05/13/2021 are accepted by the Examiner.
Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 10/07/2021 and 02/28/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
				Allowable Subject Matter
7.	Claims 2-21 are allowed. 
	The following is an examiner's statement of reason for allowance:
	The closest prior art found for this application is Liu et al (US 7,702,747 B1), which describes a method of identity synchronization across multiple domains, decoupling the identity data from the source channel protocol to obtain decoupled identity data, creating a normalized event object using the decoupled identity data, placing the normalized event object into an event bus, coupling the normalized event object with a target channel protocol to create a target-specific change object for a target channel, and forwarding the target-specific change object to the target channel.
	The next closest prior art found for this application is Kruempelmann US 2016/0132577 A1, which describes a method of a copy procedure that copies a table in a plurality of tables stored at a source system to a target system. At least one table in a plurality of tables stored at the source system is selected for copying from the source system to the target system. A trigger table containing at least one trigger is generated. The trigger indicates at least one change made to the at least one selected table. The trigger table is copied from the source system to the target system. The selected table is copied from the source system to the target system. Using the copied trigger table, changes are applied to the table copied to the target system.
	The next prior art found for this application is Gas et al (US 2018/0039490 A1), which describes a method to analyze, upgrade and modernizing an application. The method automatically transforming reporting and view database schema during upgrading of a system from a source installation to a target installation. An analyzer determine that the first one or more objects are modified during upgrading or transformation of the source installation to a target installation. The analyzer may generate a mapping between the first one or more objects of the source installation to a second one or more objects of the target installation, responsive to the determination. A transformer executed by the processor of the client device may modify a schema of the application, according to the generated mapping.
	Any individual or combination of any of these prior art does not explicitly taught or suggest the claimed invention of “in response to each update to the source table, adding, to a target table of the database that is separate from the source table, a target data entry that includes data of each updated source data entry of the source table; monitoring, by an adapter module of the digital decoupling system, for updates to target data entries of the target table; and in response to each update to the target table, generating, by the adapter module, an event that specifies at least a portion of an updated target data entry of the target table; sending the event to a plurality of different destination computing elements, wherein the destination computing elements comprise at least one cloud application; and removing the updated target data entry from the target table which is neither taught nor suggested by the prior art of record (PTO-892). Therefor claims 2, 9 and 16 are allowed. 
8.	An updated search of prior art in the domains (EAST, Google, Google Scholar and ip.com) has been conducted. The prior art searched and investigated do not fairly teach or suggest teaching of the subject matter as described by the combination of the element highlighted above with the elements presented in each of the independent claim 2, 9 and 16.
	The dependent claims 3-8 depending on independent claim 2, dependent claims 10-15 depending on independent claim 9 and dependent claims 17-21 depending on independent claim 16 are also distinct from the prior art for the same reasons.
	Any comments considered necessary by applicant must be submitted no latter than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance”.
				Contact Information
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167